Citation Nr: 1034358	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-01 001 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than May 27, 2004, for 
special monthly compensation based on loss of use of a creative 
organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, M. J., and W. P. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to May 1970.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal from a July 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that in pertinent part granted special monthly 
compensation based on loss of use of a creative organ effective 
from June 11, 2004.  The Veteran appealed for an earlier 
effective date for special monthly compensation. 

In September 2007, the Board denied an effective date earlier 
than June 11, 2004, for special monthly compensation.  In May 
2008, however, the United States Court of Appeals for Veterans 
Claims (hereinafter: the Court) remanded the Board's decision 
pursuant to the Secretary's motion for remand.  Thereafter, in 
October 2008, the Board remanded the case for additional 
development.  In an April 2009-issued decision, a VA special 
rating team in Huntington, WV, granted an earlier effective date 
of May 27, 2004, for special monthly compensation.  In June 2009, 
the Board again remanded the claim for a search for additional 
pertinent records. 


FINDINGS OF FACT

1.  There has been no prior final decision on a claim for service 
connection for prostate cancer or secondary erectile dysfunction. 

2.  The Veteran separated from active military service in May 
1970; the RO received his claim for residuals of Agent Orange 
exposure on August 18, 2003.  

3.  The grant of secondary service connection for erectile 
dysfunction and assignment of special monthly compensation based 
on loss of use of a creative organ is based on a service 
connection claim, rather than a claim for an increase.

4.  No claim for service connection for erectile dysfunction or 
cancer was received prior to May 27, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 27, 2004, for 
special monthly compensation based on loss of use of a creative 
organ are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims held that 
when the remand orders of the Board are not complied with, the 
Board itself errs in failing to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the 
Board's remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
During the remand period, adequate notice was provided, followed 
by issuance of a supplemental statement of the case in December 
2009.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The claimant challenges an effective date assigned following the 
grant of secondary service connection for erectile dysfunction.  
In Dingess, the Court held that where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all 
available pertinent treatment records.  The claimant set forth 
his contentions during a hearing before the undersigned.  Neither 
the claimant nor his attorney has identified, and the record does 
not otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the claimant 
is required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Earlier Effective Date

The RO received a specific claim for service connection for 
prostate cancer on May 27, 2004, and granted service connection 
soon thereafter.  In a June 2005 rating decision, the RO awarded 
special monthly compensation for loss of use of a creative organ 
secondary to prostate cancer.  The effective date for the award 
of special monthly compensation was June 11, 2004, the date of 
prostrate surgery.  This award was pursuant to a medical opinion 
offered in a May 2005, VA genitourinary compensation examination 
report.  In that report, a physician reviewed the medical history 
and determined that the most likely cause of erectile dysfunction 
was "prostate surgery."  

In a January 2006 substantive appeal, the Veteran contended that 
the correct effective date is September 3, 2003, the date on 
which he filed his claim for benefits as a result of exposure to 
Agent Orange-a claim that eventually resulted in a grant of 
service connection for prostate cancer and assignment of special 
monthly compensation due to loss of use of a creative organ.  The 
claims files reflect, however, that the RO first received a claim 
for Agent Orange residuals and date-stamped it on August 18, 
2003.  

An August 7, 2003-dated VA out-patient treatment report that 
notes that a work-up was underway for the genitourinary system.  
An August 15, 2003, addendum report notes that the Veteran's PSA 
(prostate-specific antigen) value was elevated.  The August 18, 
2003, date of receipt of the Agent Orange-related claim is not 
significant because at that time, the Veteran had no cancer and 
had not claimed that he had cancer nor had he claimed that he had 
an erectile dysfunction.  

In March 2004, a biopsy confirmed "a very high-grade prostate 
cancer."  As noted above, the RO received a specific claim for 
service connection for prostate cancer on May 27, 2004.  

In June 2007, the Veteran testified before the undersigned 
Veteran's law judge that erectile dysfunction began in 2002 and 
that his complaints of such eventually led to the diagnosis of 
prostate cancer.  He testified that he went to a VA medical 
facility in 2003 where an elevated PSA was noted.  

Because the special monthly compensation claim arises from an 
initial grant of service connection for prostate cancer, the 
statute governing effective dates for service connection benefits 
must be considered.  38 U.S.C.A. § 5110(a) (West 2002) states 
that unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a claim 
reopened after final adjudication, or a claim for an increase, of 
compensation, dependency, or indemnity compensation, or pension, 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor.

U.S.C.A. § 5110(b) (1) (West 2002) states that the effective date 
of an award of disability compensation to a veteran , dependency, 
or indemnity compensation, or pension, shall be the day following 
the date of discharge or release if application therefor is 
received within one year from such date of discharge or release.

By virtue of a timely notice of disagreement, the July 2005 
rating decision, that, in effect, granted service connection for 
erectile dysfunction secondary to prostate cancer and assigned 
special monthly compensation, has not become final.  Thus, final 
resolution of the original service connection claim is still 
pending and the effective date for special monthly compensation 
must comply with 38 U.S.C.A. § 5110 (a), as it will be an 
"effective date of an award based on an original claim."  
Applying this statute to the instant case, because the Veteran 
did not submit his claim within one-year of discharge from active 
service, the effective date for grant of benefits can be no 
earlier than the date of the receipt of the application for the 
benefit, that is, May 27, 2004, the date of receipt of the 
prostate cancer claim.  

It must be noted that the effective date statute begins with the 
phrase, "Unless provided elsewhere in this chapter,..."  This 
means that an effective date earlier than the date of receipt of 
the claim could be applied, if such is provided for elsewhere in 
38 U.S.C.A. § 5110.  

Under 38 U.S.C.A. § 5510 (b) (2), the effective date of an award 
of increased compensation may be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, if 
the application is received within one year of such date.  This 
subsection has no bearing on this case because, as noted above, 
this is not a claim for increased compensation; rather, this 
claim is based on an original compensation claim.  

Under 38 U.S.C.A. § 5510 (g), an earlier effective date could be 
warranted pursuant to any Act [of Congress] or administrative 
issue [of VA], but in no event may the effective date under this 
provision be retroactive for more than one year from the date of 
application or the date of administrative determination of 
entitlement, whichever is earlier.  Because service connection 
has been granted pursuant to an administrative issue effective 
November 1996 (the date prostate cancer was added to the list of 
diseases presumptively linked to herbicide exposure, set forth at 
38 C.F.R. § 3.309(e)), this subsection does not benefit the 
Veteran.  See also 38 C.F.R. § 3.114.  Other effective date 
provisions contained in 38 U.S.C.A. § 5110 clearly have no 
bearing on this case.  

VA regulations set forth at 38 C.F.R. § 3.400 add little to the 
governing statute and, in any event, may not be interpreted in a 
manner inconsistent with the statute.  

Under 38 C.F.R. § 3.400; except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation, based on 
an original claim, a claim reopened after final disallowance, or 
a claim for an increase will be the date of receipt of the claim, 
or the date entitlement arose, whichever is the later.

(a) Unless specifically provided.  On the basis of facts found.

(b)(2) Disability compensation-(ii) Presumptive service 
connection; Day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) 
(2) (ii).

This VA regulation adds the concept of "... date of receipt of 
claim, or date entitlement arose, whichever is later."  However, 
this provision has no effect on the present case because the date 
entitlement arose, that is, the date of enactment of the 
entitling administrative issue, was November 1996, over 6 years 
earlier than the date of receipt of the claim.  Thus, the date of 
receipt of the claim controls the effective date in this case.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for an effective date earlier than May 27, 2004, for 
grant of special monthly compensation, must be denied.  


ORDER

An effective date earlier than May 27, 2004, for grant of special 
monthly compensation, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


